102 Cal.App.2d 660 (1951)
CECELIA V. BARSIC, Respondent,
v.
JACOB A. BARSIC, Appellant.
Civ. No. 18102. 
California Court of Appeals. Second Dist., Div. Two.  
Mar. 6, 1951.
 Louis F. Labarere and John A. Cronin for Appellant.
 Ernest L. Messner for Respondent.
 McCOMB, J.
 From a judgment in favor of plaintiff upon a complaint for separate maintenance upon the ground of extreme cruelty, and against defendant on his cross-complaint for a divorce also on the ground of extreme cruelty, defendant appeals.
 [1] The sole question is:
 Was there substantial evidence to sustain the trial court's findings that defendant was guilty of acts of extreme cruelty toward plaintiff?
 Yes. Defendant concedes that plaintiff testified in conformity with the allegations in her complaint that (1) in August, 1944, defendant struck and chocked her; (2) in July, 1948, without provocation defendant struck the minor child of the parties with a hammer; and (3) in August, 1948, defendant again struck plaintiff.
 Such evidence was sufficient and substantial to support the trial court's findings in accordance therewith. [2] It is to be noted that in an action for separate maintenance corroboration of plaintiff's testimony is unnecessary. (Mattson v. Mattson, 181 Cal. 44, 47 [183 P. 443].)
 [3] Likewise it was for the trial court to determine from the conflicting evidence whether plaintiff had condoned the acts of cruelty of defendant. (Cf. Farmer v. Farmer, 79 Cal.App.2d 536, 537 [180 P.2d 55].)
 Affirmed.
 Moore, P. J., and Wilson, J., concurred.